ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, and 15 recites a technique for enabling stateful routing session based on the suitability of one or more candidate return path interfaces in such a way that provides advanced warning to the router that a routing change is needed or is forthcoming. The prior arts on record and further search fail to teach alone or in combination the stateful routing feature, specifically, 
“when said analyzing determines that at least one candidate egress port is a suitable candidate egress port for the return path for the session, establishing, by the router, the stateful routing session using a suitable candidate egress port for the return path for the session, wherein establishing the stateful routing session comprises determining a next node for the stateful routing session and forwarding a modified first packet containing session metadata toward the next node; and
	when said analyzing determines that no candidate egress port is a suitable candidate egress port for the return path for the session, dropping the session by the router without forwarding the modified first packet containing session metadata toward the next node.” along with all other limitation as recited in claims 1, 8, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472